 

 

 

 

 

 

 

 

US. DISTRICT COURT - N.D. OF NY.
FILED
OCT 21 2019
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK AT O'CLOCK
John M. Domurad. Clerk - Utica
BONNIE PERKINS, as Administratrix of the
Estate of RUSSELL B. PERKINS, Deceased,
STIPULATION OF
Plaintiffs, DISMISSAL AS TO
-against- DEFENDANTS U.S.
AND DEPARTMENT
OF VETERANS AFFAIRS

UNITED STATES OF AMERICA and
DEPARTMENT OF VETERANS AFFAIRS,
Civ. Action No. 1:19-CV-
Defendants. 1148 (DNH/DJS)

 

ITIS HEREBY STIPULATED AND AGREED, by and between the undersigned,
the attorneys of record for all parties in the above-entitled action, that whereas no
party hereto is an incompetent person for whom a committee has been appointed and
no person not a party has an interest in the subject matter of the action, the above-
entitled action be, and the same hereby is voluntarily dismissed, without prejudice,
pursuant to FRCP 41(a)(1)(A)(ii), as to defendants, United States of America
and Department of Veterans Affairs, without costs to either party as against the
other. This Stipulation of Dismissal may be filed without further notice with the Clerk

of the Court, upon execution by the attorneys of record for all parties.

 
DATED: October 17, 2019

ANDERSON, MOSCHETTI & GRANT C, JAQUITH
TAFFANY, PLLC . United States Attorney

BA>-~ AB bepcve_

By: Jeffrey K. Anderson, Esq. By: Karen Folster Lesperance

 

Attorneys for Plaintiffs : :

26 Century Hill Drive, Suite 206 Attorney fon Defeats
Latham, New York 12110 445 Broadway, Rm. 218

(518) 785-4900 Albany. NY 12207

SO ORDERED: | Nated: jo/II/ao1?

 

Hon. ast . Bhd %, ~

United Stats District Judge

 

 
